Ryan, C. J.
I concur in this judgment, on the ground that the extension of credit to Reynolds, from four to six months, released the obligation of his surety, the appellant. But I cannot assent to the position that the mere giving of the four months’ notes by Reynolds would be a full performance of the contract on his part, or would discharge the appellant from liability on his bond for Reynolds’ performance of it.
The contract provides that Reynolds should settle monthly, with cash or four months’ note, and I have no doubt that notes so given in settlement would operate by way of present payment. But notes given under the contract are Reynolds’ *71promises to pay for goods purchased; and I doubt whether this clause in the contract, by itself, would be fully satisfied without payment of the notes. But a later clause in the contract appears to me to put this beyond doubt. This latter clause provides that Reynolds should settle and pay for all purchases. If this were not intended to include payment of the Jiotes, the word fay is irrelevant. It is not used in the previous clause requiring Reynolds to settle by cash or note. It is evidently used here in the sense of payment in money, payment at maturity of notes given upon monthly settlements. I cannot but think that it would be an unwarranted and frivolous construction of the contract, to hold that this clause would be satisfied by the mere giving of notes not paid at maturity. The two clauses are essentially different in language; it is judicial duty, if possible, to give full effect to both, and to every word used in each. And it appears to me that, while the first clause provides for monthly settlements by notes, the second provides for the payment of the notes given. "Were this otherwise, the appellant’s bond would be of little more value than waste paper.
And the bond being for Reynolds’ performance of his contract in all respects, I cannot but think that the appellant would be liable for the payment of four months’ notes given by Reynolds under the contract,
"Whether the demurrer were joint or several, I think it -was well taken. The complaint discloses no cause of action, even against Reynolds. It shows no breach of the contract. The enlargement of Reynolds’ credit not only operated to discharge his surety, the appellant, it also operated to waive, as against Reynolds, the provision of the contract to give four months’ notes. The notes mentioned in the complaint were not given in pursuance of the contract. They were given and takeii outside of the contract, waiving the terms of the contract!. And, so far as the complaint discloses, the contract was performed or waived. Reynolds may remain liable on his notes, but, even as to him, the contract does not appear to be broken, and *72the bond for its performance appears to be discharged. Neither Reynolds nor the appellant was liable on their joint bond.
With this view, I regard the discussion of the effect of the demurrer, in the opinion of the court, as irrelevant to the case, and I therefore do not feel called on to express either con • currence in it or dissent from it.
By the Court.— The judgment of the circuit court is reversed as to the appellant.
LyoN, J., took no part.
A motion for a rehearing was denied.